United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-324
Issued: September 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 17, 2010 appellant filed a timely appeal from a June 16, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration.1 Pursuant to the Federal Employees’ Compensation Act (FECA)2 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit issue in this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
pursuant to 5 U.S.C. § 8128(a).

1

The last merit decision in this case was the December 7, 2009 OWCP decision which denied appellant’s
occupational disease claim. For OWCP decisions issued prior to November 19, 2008, a claimant had one year to file
an appeal. An appeal of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of
the decision. See 20 C.F.R. §§ 501.2(c) and 501.3.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 20, 2009 appellant, then a 30-year-old letter carrier, filed an occupational
disease claim alleging that she sustained carpal tunnel syndrome and wrist sprain as a result of
lifting, pulling and casing mail everyday at work. She first became aware of her condition and
realized it was related to her employment on January 27, 2009. Appellant stopped work on
August 15, 2009.
In a March 31, 2009 magnetic resonance imaging scan report, Dr. Carlos Benitez, a
Board-certified radiologist, observed a signal abnormality within the dorsal and peripheral aspect
of appellant’s left wrist, which suggested a partial tear. He noted that masses and cysts were not
found within the carpal tunnel or Guyon’s canal. Dr. Benitez diagnosed a single abnormality
within the dorsal peripheral triangular fibrocartilage (TFC) suggestive of a partial tear, thinning
of the central TFC without a full-thickness perforation and mild tenosynovitis of the third and
second extensor tendon compartments.
In an April 1, 2009 electromyogram (EMG) and nerve conduction study, Dr. Kiril
Kiprovski, a Board-certified psychiatrist and neurologist, evaluated appellant for left hand pain.
He noted that her cognitive and sensory examinations were normal and that her Tinel’s sign was
negative at both wrists and elbows. Dr. Kiprovski diagnosed mild right median neuropathy at
the wrist and concluded that this was a mildly abnormal EMG and nerve conduction study. He
also observed evidence of a mild right median neuropathy at the wrist, which was currently
asymptomatic.
In an August 14, 2009 report, Dr. Salil Gupta, a Board-certified orthopedic surgeon,
noted that appellant denied any numbness, tingling, paresthesias and motor of sensory function
lost in her left wrist, but complained of persistent pain in the ulnar aspect of her wrist. Upon
examination, he observed that her left upper extremity was neurovascularly intact with no signs
of any skin or vascular lesions. Appellant had no tenderness to palpation dorsally over the distal
radius and no tenderness to palpation of neither the scapholunate (SL) nor luno-triquetral (LT)
ligaments. Dr. Gupta assessed that she had a TFC tear that was not improving with conservative
treatment. He reported on August 20, 2009 that he treated appellant for carpal tunnel syndrome
and a sprained wrist and she was unable to return to work due to left wrist problems. Dr. Gupta
noted that her conditions were possibly due to work.
In an October 26, 2009 report, Dr. Gupta opined that appellant suffered from persistent
carpal tunnel syndrome, a persistent TFC tear of her left wrist, and a mass in the dorsal aspect of
her wrist that appeared to be rising from her SL ligament. He recommended that she undergo a
carpal tunnel release with excision of her mass on the dorsal side of her wrist and stated that this
was more of a priority than the pain in the region of her TFC.
By decision dated December 7, 2009, OWCP denied appellant’s claim finding
insufficient medical evidence to establish fact of injury. It accepted that her work as a letter
carrier required repetitive sweeping, casing, sorting and delivering mail, but determined that

2

diagnostic testing did not support Dr. Gupta’s diagnosis of carpal tunnel syndrome or that she
had a wrist sprain causally related to her employment.3
On June 2, 2010 appellant submitted a request for reconsideration alleging that her
conditions were work related and that she obtained a second opinion regarding her conditions. In
a September 24, 2009 return to work slip, Dr. Gupta noted her diagnosis of wrist sprain and
authorized her to return to light duty. In an October 21, 2009 emergency room report,
Dr. Gideon Zahler, an emergency resident physician, noted that appellant complained of a left
wrist sprain two days prior.
In a January 21, 2010 report, Dr. Andrew J. Feldman, Board-certified in orthopedic
surgery, stated that he examined appellant for a second opinion and noted that she was treated by
Dr. Gupta for carpal tunnel. Appellant had a positive EMG. Dr. Feldman reviewed her medical
and social history and conducted a physical examination that was consistent with carpal tunnel
syndrome and a ganglion in the posterior region of her wrist. He recommended appellant
undergo a carpal tunnel release and removal of the ganglion cyst.
By decision dated June 16, 2010, OWCP denied appellant’s request for reconsideration
because her request did not raise any new argument or contain relevant evidence not previously
considered by it. It found that the evidence submitted either did not relate to her occupational
disease claim or was not relevant to the issue of whether a condition was diagnosed in
connection with her factors of employment.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.4 OWCP’s regulations provide that it may
review an award for or against compensation at anytime on its own motion or upon application.
The employee shall exercise his right through a request to the district Office.5
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by it; or
(3) constitutes relevant and pertinent new evidence not previously considered by OWCP.6

3

On February 1, 2010 appellant fled a traumatic injury claim alleging that on January 16, 2010 she strained her
left lower back when lifting mail at work and submitted hospital records dated January 18 and 25, 2010 regarding
medical treatment for a lumbosacral strain and noting a date of injury of January 16, 2010. She also submitted a
handwritten statement regarding the alleged January 16, 2010 back injury and additional medical reports regarding
her claimed back injury.
4

5 U.S.C. § 8128(a); see also W.C., 59 ECAB 372 (2008); D.L., Docket No. 09-1549 (issued February 23, 2010).

5

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
6

Id. at § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569 (issued
December 9, 2008).

3

A request for reconsideration must also be submitted within one year of the date of
OWCP’s decision for which review is sought.7 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.8 If the request is timely but fails to
meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.9
ANALYSIS
On June 16, 2010 OWCP denied merit review of appellant’s claim on the grounds that
the evidence she submitted was irrelevant because it did not relate to her occupational disease
claim and did not address the particular issue in this case, which was whether she sustained a
diagnosed condition causally related to her federal employment. The Board finds that the case is
not in posture for decision.
In support of her request for reconsideration, appellant submitted various hospital records
dated January 2010 regarding medical treatment for a lumbosacral strain and noting a date of
injury of January 16, 2010 and an October 21, 2009 hospital report indicating that she sprained
her wrist two days prior. This evidence is not relevant to the underlying issue in this case
pertaining to her carpal tunnel syndrome and left wrist sprain.10 Moreover, the September 24,
2009 form report of Dr. Gupta is duplicative of the physician’s prior reports and not sufficient to
warrant further review.11
On reconsideration appellant submitted new medical evidence pertaining to her claim. In
a January 21, 2010 report, Dr. Feldman reviewed her medical and social history, noting the
positive EMG and conducted an examination. He concluded that appellant’s history and
examination were consistent with carpal tunnel syndrome and ganglion cyst. This report is
relevant to the issue in OWCP’s December 7, 2009 decision, and was not previously considered.
It constitutes relevant and pertinent evidence sufficient to warrant further merit review. The
requirements for reopening a case for merit review do not include the requirement that a claimant
submit all evidence which may be necessary to discharge appellant’s burden of proof. The
claimant need only submit evidence that is relevant and pertinent and not previously
considered.12 If OWCP should determine that the new evidence submitted lacks probative value,
7

Id. at § 10.607(a).

8

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

9

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

10

See Johnnie B. Causey, 57 ECAB 359 (2006) (Submission of evidence not bearing on particular issue
insufficient for merit review).
11

See Richard Yadron, 57 ECAB 207 (2005) (Duplicative evidence does not warrant reopening a case for merit
review).
12

Billy B. Scoles, 57 ECAB 258 (2005); see also Kenneth R. Mroczkowski, 40 ECAB 855 (1989); Helen E.
Tschantz, 39 ECAB 1382 (1988).

4

it may deny modification of the prior decision, but only after the case has been reviewed on the
merits.13 The case shall be remanded to OWCP to conduct a merit review of the entire record.
After such further development as is deemed necessary, OWCP shall issue an appropriate merit
decision.
CONCLUSION
The Board finds that OWCP improperly refused to reopen appellant’s claim for further
review of the merits pursuant to 5 U.S.C. § 8128(a).14
ORDER
IT IS HEREBY ORDERED THAT the June 16, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for a review of the merits.
Issued: September 9, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

See Dennis J. Lasanen, 41 ECAB 933 (1990).

14

The Board notes that appellant submitted additional evidence following the June 16, 2010 nonmerit decision.
Since the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision,
the Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

5

